Exhibit 10.2


AMENDMENT TO EMPLOYMENT AGREEMENT


This Amendment to the Employment Agreement (“Amendment”) is made and entered
into as of May 7, 2012 (the “Effective Date”) by and between Coach, Inc., a
Maryland corporation (the “Company”) and Reed Krakoff (the “Executive”) for the
purpose of amending the Employment Agreement by and between the Company and the
Executive dated as of June 1, 2003 (the “2003 Employment Agreement”), as
subsequently amended by Letter Agreements between the Company and the Executive
dated August 22, 2005 (the “2005 Letter Agreement”) and March 11, 2008 (the
“2008 Letter Agreement” and, collectively with the 2003 Employment Agreement and
the 2005 Letter Agreement, the “Employment Agreement”).


WHEREAS, upon the terms and conditions set forth herein, the parties hereto
desire to modify certain terms of the Employment Agreement as hereinafter
provided;


WHEREAS, Section 4999 of the Internal Revenue Code of 1986, as amended, may
impose an excise tax (the “Parachute Tax”) on certain payments to an executive
following a change-in-control; and


WHEREAS, Section 8 of the Employment Agreement provides for a “Gross-up Payment”
(as such term is defined in the Employment Agreement and commonly referred to as
a “280G Gross-Up”) to the Executive to offset any Parachute Tax imposed
following the Executive’s receipt of payments or benefits pursuant to the
Employment Agreement; and


WHEREAS, the Human Resources Committee of the Board of Directors of the Company,
with the support of the Company’s management, has approved the elimination of
the 280G Gross-Up benefit for all Company executives that currently receive such
benefit;


NOW, THEREFORE, in consideration of the foregoing recitals, and in consideration
of the mutual promises and covenants set forth below, the Company and the
Executive hereby agree as follows:


1.           Amendment to Section 8. Section 8 of the Employment Agreement
entitled “Parachute Payments” is hereby deleted in its entirety and reserved for
future use.
 
2.           Except as otherwise specifically provided in this Amendment, the
Employment Agreement shall remain in full force and effect.
 
IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

  COMPANY           By: 
/s/ Sarah Dunn
    Its:
Executive Vice President, Human Resources
            EXECUTIVE            
/s/ Reed Krakoff
     
Reed Krakoff
 